Case 9:19-cv-80893-RS Document 26 Entered on FLSD Docket 09/27/2019 Page 1 of 3



                             THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-80893-CIV-SMITH


 LAURA LOOMER,
                              Plaintiff,
 v.
 FACEBOOK, INC.,
                              Defendant.
                                                     /

                              MOTION FOR EXTENSION OF TIME

        Plaintiff Laura Loomer hereby moves this Court for a 14-day extension of time, until and

 including October 15, 2019 to file a response to Defendant’s (1) Motion to Dismiss and (2)

 Motion to Transfer Venue. The reason for this request is that counsel for Plaintiff has recently

 had exigent personal circumstances that have required much of his time and attention, as well as

 having had to travel extensively for other client matters.

        Counsel for Defendant Facebook consents to Plaintiff’s request on the condition that they

 receive an extension of time until and including October 29, 2019 to file any reply. Plaintiff

 consents to this as well.

 Dated: September 27, 2019                                    Respectfully Submitted,

                                                              s/ Larry Klayman_______

                                                              Larry Klayman, Esq.
                                                              KLAYMAN LAW GROUP P.A.
                                                              7050 W. Palmetto Park Rd #15-287
                                                              Boca Raton FL 33433
                                                              Tel: (561) 558-5536
                                                              Email: leklayman@gmail.com
Case 9:19-cv-80893-RS Document 26 Entered on FLSD Docket 09/27/2019 Page 2 of 3



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

 electronically and served through the court’s ECF system to all counsel of record or parties on

 September 27, 2019


                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.




                                               2
Case 9:19-cv-80893-RS Document 26 Entered on FLSD Docket 09/27/2019 Page 3 of 3



                        THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-80893-CIV-SMITH


 LAURA LOOMER,
                          Plaintiff,
 v.
 FACEBOOK, INC.,
                          Defendant.
                                                    /

        PROPOSED ORDER GRANTING MOTION FOR EXTENSION OF TIME

        Plaintiff Laura Loomer’s Motion for Extension of Time is hereby GRANTED. Any

 response to Defendant’s Motion to Dismiss and Motion to Transfer Venue is due on October 15,

 2019. Any replies thereto are due on October 29, 2019.




 Date: __________________________                         ______________________________




                                                3
